DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 10; prior art fails to disclose or suggest, inter alia, a conversion apparatus comprising: a conversion module having a controller includes: a first determination unit for determining a basic duty ratio common to all of the plurality of phases; a second determination unit for determining correction duty ratios including a positive value and a negative value and correcting the basic duty ratio for each of the plurality of converters, absolute values of the positive value and the negative value being equal to each other; and a generator for generating the control signal based on the basic duty ratio and the correction duty ratios, wherein the second determination unit determines the correction duty ratios based on a difference between a plurality of phase currents respectively flowing in the plurality of converters, and the basic duty ratio is equal to or greater than absolute value values of the correction duty ratios.
inter alia, a conversion apparatus comprising: a controller includes: a first determination unit for determining a basic duty ratio common to all of the plurality of phases; a second determination unit for determining correction duty ratios including a positive value and a negative value and correcting the basic duty ratio for each of the two converters, absolute values of the positive value and the negative value being equal to each other; and a generator for generating the control signal based on the basic duty ratio and the correction duty ratios, wherein the second determination unit determines the correction duty ratios based on a difference between a plurality of phase currents respectively flowing in the two converters, and the basic duty ratio is equal to or greater than absolute value values of the correction duty ratios.
Claim 11; prior art fails to disclose or suggest, inter alia, a control method comprising: determining a basic duty ratio that is common to all of the plurality of phases so that an output of the conversion module becomes equal to a target voltage or a target current; determining individual correction duty ratios with respect to the plurality of converters based on a difference among a plurality of phase currents flowing in the plurality of converters respectively, wherein the correction duty ratios include a positive value and a negative value and absolute value values of the correction duty ratios are equal to or less than the basic duty ratio, absolute values of 
Claim 12; prior art fails to disclose or suggest, inter alia, a control method comprising: determining a basic duty ratio that is common to the two phases so that an output of the conversion module becomes equal to a target voltage or a target current; determining individual correction duty ratios with respect to the two converters based on a difference between two phase currents flowing in the two converters respectively, wherein the correction duty ratios include a positive value and a negative value and absolute value values of the correction duty ratios are equal to or less than the basic duty ratio, absolute values of the positive value and the negative value being equal to each other; and generating the control signal based on the basic duty ratio and the correction duty ratios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  3/17/2022